Citation Nr: 0025717	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for seizure disorder, 
to include on a secondary basis.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 due to hospitalization from 
February 5, 1996, to March 3, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
June 1981.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas.  This case was remanded by the Board in 
April 1998 for further development; it was returned to the 
Board in August 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's seizure disorder was not present within one 
year of his discharge from service and is not etiologically 
related to service.

3.  The veteran did not require hospital treatment for his 
psychiatric disability for a period in excess of 21 days 
during his VA hospitalization from February 5, 1996, to March 
3, 1996. 


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, its incurrence or aggravation during such 
service may not be presumed, nor is a seizure disorder 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(1999).

2.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 due to hospitalization from 
February 5, 1996, to March 3, 1996, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that, pursuant to the April 1998 
remand, the MROC attempted to obtain additional service 
medical records from naval facilities located in Norfolk, 
Virginia and Portsmouth, Virginia.  The record reflects that 
additional service medical records were subsequently received 
reflecting treatment at the Portsmouth facility.  In March 
2000, the Sewell's Point naval facility in Norfolk, Virginia 
responded that no records for the veteran were available from 
that facility.
 
The Board also notes that the veteran has alleged treatment 
for his seizure disorder since 1981 at the VA Medical Centers 
in Little Rock, Arkansas and Kansas City, Missouri.  The 
record reflects that the MROC attempted to obtain the alleged 
records from the referenced facilities for the appropriate 
periods, but that the only records obtained covered the 
period from 1989; the referenced facilities indicated, in 
essence, that no records for the period prior to 1989 were 
available.






I.  Seizure disorder

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of seizures or head injury.  They show 
that examination of the veteran in March 1980 for confinement 
purposes disclosed the absence of any bruises or lacerations; 
he also at that time denied any history of, inter alia, 
epilepsy or convulsions.  The records show that the veteran 
was thereafter hospitalized in February 1981 at the 
Portsmouth, Virginia naval medical facility for the treatment 
of a schizoaffective disorder.  Detailed clinical treatment 
notes associated with this hospitalization are negative for 
any reference to seizures or to a head injury, as is a 
Medical Board report prepared shortly before the veteran's 
discharge in response to the veteran's hospitalization.
 
VA treatment reports for July 1989 to March 2000 disclose 
that the veteran presented in September 1989 after falling 
that day onto a piece of glass from a bottle during a 
scuffle, as a result of which he cut the corner of his eye; 
he admitted to drinking heavily that day but he denied any 
loss of consciousness associated with his fall.  Physical 
examination showed the presence of a laceration of the 
lateral canthus of the right eye, which did not actually 
extend to the eye.  X-ray studies of the facial bones were 
negative and the wound was sutured.  An August 1991 treatment 
note indicates that the veteran was not using any medications 
at that time.  

June and September 1993 treatment notes indicate that the 
veteran reported experiencing seizures which first began in 
March 1993; his treating physicians concluded that the 
seizures were probably alcohol related, and the veteran was 
placed on seizure medication.  In July 1994, the veteran 
informed his physicians that his seizures began in 1981, 
after he sustained trauma to his right temporal area from a 
beer bottle.  He also reported being struck on his left 
temporal area with a tire iron in 1993, and he indicated that 
his seizures usually occurred after drinking binges.  
Physical examination disclosed the presence of a scar over 
the right temporal area, as well as over the left temporal 
area.  The treating physicians noted that a recent Magnetic 
Resonance Imaging (MRI) study demonstrated the presence of a 
possible arteriovenous malformation in the right occipital 
region.  Following examination, the veteran's treating 
physicians were unsure if his seizures actually began in 1981 
or 1993, noting that the scar which the veteran contended had 
resulted from trauma in service actually occurred as the 
result of head trauma treated in 1989.  

The remaining VA treatment records document the veteran's 
contention that he experienced head trauma in service which 
caused his seizures, and that stress precipitated his 
seizures.  The records show that the veteran's seizure 
disorder was attributed by his treating physicians to a 
variety of etiologies, including head trauma.  With respect 
to the veteran's contention that stress precipitated his 
seizures, he was diagnosed with anxiety and adjustment 
disorder caused by the seizures, but none of his physicians 
suggested that the reverse was true.  The treatment reports 
show that the veteran was prescribed a low dose of 
Resperidone because, his treating physicians explained, there 
was a .3 percent incidence of seizures with that medication.  
The records also show that the veteran was prescribed 
Trazodone for his psychiatric disability and warned to stop 
this medication if his seizures became worse.  A June 1997 
treatment note indicates that the veteran stated that he 
underwent an MRI study in 1986 which showed the presence of 
an arteriovenous lesion.

The veteran was afforded a VA examination in November 1994, 
at which time he reported experiencing seizures in service, 
but stated that his right temple scar resulted from a fight 
which occurred after service.  The examiner diagnosed the 
veteran with seizure disorder.

In several statements on file, as well as at his hearing 
before a hearing officer at the MROC in April 1996, the 
veteran argued that his seizure disorder originated in 
service following a head injury, or that his seizure disorder 
was related to his psychiatric disability, or to the 
medications used in connection therewith.  He indicated that 
he sustained a head injury on the right side in 1980 during a 
fight, when he was struck with a metal firehose extension.  
He indicated that he experienced immediate seizures and lost 
consciousness for at least two hours.  He testified that he 
was treated for seizures for several days thereafter but 
continued to experience seizures in service and was provided 
with seizure medications.  The veteran also testified that he 
was treated for seizures while hospitalized for his 
psychiatric disability in 1981.  The veteran indicated that 
he was told that his arteriovenous malformation was old and 
from a traumatic injury, and he testified that the scar on 
his right temple running from the outer edge of his eye 
toward his right ear resulted from the alleged injury in 
service.  The veteran contended, however, that he had fallen 
on the exact same spot after service secondary to his 
seizures, although he denied receiving any surgery on that 
area following his initial injury.  The veteran also denied 
experiencing any head injuries other than those that were 
caused by falls resulting from his seizures.

The veteran was afforded another hearing before a hearing 
officer at the MROC in October 1997, at which time he again 
contended that he was treated for seizures in service after 
sustaining a head injury.  He admitted that no physician had 
related his seizure disorder to his psychiatric disability.

On file are records from the Social Security Administration 
(SSA) which disclose that an Administrative Law Judge 
believed that the veteran's seizures resulted from a head 
injury in service.  The records from SSA also include private 
clinical records documenting treatment for seizures in 1995.

The veteran was afforded a VA examination in October 1998, at 
which time he reported that his seizures began in service 
after he was hit in the head with a metal pipe.  He also 
alleged that a precipitating factor for his seizures included 
stress.  Following examination of the veteran, the examiner 
diagnosed complex partial seizure disorder secondary to 
closed head injury.  In a December 1998 addendum to the 
examination report, the examiner noted, after review of the 
claims file, that there was no documentation of seizures in 
service, and that it was unclear when he began using 
medications for his seizures.  The examiner diagnosed complex 
partial seizure disorder with secondary generalization, and 
concluded that it was at least as likely as not that the 
veteran's diagnosed disorder was related to his alleged 
closed head injury.  The examiner concluded that there was no 
evidence that the veteran's seizures were chronically 
worsened by his psychiatric disability or his psychiatric 
medications.  The examiner noted that the veteran's 
arteriovenous malformation was not related to his seizure 
disorder.

In a May 1999 addendum to the December 1998 addendum, the 
examiner concluded that, after reviewing recently obtained 
service medical records, the December 1998 opinion warranted 
no change.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. § 
3.303 (1999).  Service incurrence of epilepsy during 
peacetime service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

Although the record contains medical opinions supportive of 
the veteran's contention that his seizure disorder is 
etiologically related to service head trauma, these opinions 
are clearly based upon history provided by the veteran since 
the alleged service head trauma is not documented in service 
medical records, service medical records document no 
complaint or finding of a seizure and no diagnosis of a 
seizure disorder, and the record contains no statement from a 
person who witnessed the alleged service head trauma or any 
other evidence corroborative of the alleged service head 
trauma.  Therefore, these opinions are of no probative value 
unless the statements of the veteran concerning the service 
head trauma are found to be credible.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).

In the Board's opinion, the veteran's statements to the 
effect that he sustained head trauma and experienced seizures 
during service and during the presumptive period following 
service are not credible.  In this regard the Board notes 
that even assuming that some of the veteran's service medical 
records are unavailable, the Board believes that it is highly 
unlikely that no mention of the veteran's alleged head trauma 
and seizures would be included in any of the detailed service 
medical records included in the claims folders, particularly 
in the Medical Board report prepared shortly before the 
veteran's discharge from service, if the veteran were in fact 
experiencing seizures and receiving treatment for seizures 
during service, as alleged.  

Similarly, the Board believes that it is unlikely that there 
would be no reference to a seizure or seizure disorder in the 
medical evidence pertaining to evaluation and treatment of 
the veteran until approximately 12 years following his 
discharge from service if he had in fact been experiencing 
seizures in and since service.  

Moreover, the veteran's testimony that he in fact sustained 
right temple trauma in service with a residual scar leading 
to the immediate onset of seizures is inconsistent with his 
service medical records, and also with VA treatment reports 
from 1989 which show that he in fact sustained the referenced 
head injury and laceration from a fight in September 1989.  

The Board further notes that the veteran has been 
inconsistent in reporting his pertinent medical history.  
When the first reference to a seizure disorder occurred in 
June 1993, the veteran reported to his treating physicians 
that he first experienced seizures in March 1993, a history 
he repeated in September 1993; he did not refer at that time 
to any purported head injury in service.  It was not until 
July 1994, approximately two weeks prior to filing his claim 
for service connection for a seizure disorder, that the 
veteran alleged that he sustained head injury and experienced 
seizures during service.  In the Board's opinion, it is 
reasonable to conclude that the history provided in 1993 was 
for clinical purposes and that provided in 1994 was for 
compensation purposes.   

Therefore, the Board concludes that the preponderance of the 
evidence establishes that the veteran's seizure disorder was 
not present within one year of his discharge from service and 
is not etiologically related to service.  

With respect to the veteran's contention that service 
connection is warranted for his seizure disorder because it 
developed secondary to his service-connected psychiatric 
disability, the Board notes that while the veteran's treating 
physicians attributed his seizure disorder to a variety of 
causes, including head injury, none of his physicians 
suggested that his disorder was caused by his psychiatric 
disability.  Indeed, at one point his physicians concluded 
that the reverse was true.  Moreover, while the record 
reflects that the veteran was placed on two psychiatric 
medications which might exacerbate his disorder, there is no 
indication that either medication in fact acutely or 
chronically aggravated his seizure disorder.  The Board notes 
that the veteran was afforded a VA examination in October 
1998 by an examiner who specifically concluded that the 
veteran's seizure disorder was attributable to a closed head 
injury, without any reference to psychiatric disability, and 
who concluded that the veteran's seizure disorder had not 
been chronically aggravated by psychiatric disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is also against the claim for service connection 
on a secondary basis for seizure disorder.

In reaching the conclusion that service connection, to 
include on a secondary basis, is not warranted for seizure 
disorder, the Board finds that application of the evidentiary 
equipoise rule is not warranted because the evidence is not 
balanced and a reasonable doubt does not exist as to a 
material issue.  See 38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


II.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 due to hospitalization from 
February 5, 1996, to March 3, 1996.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days or hospital observation at VA expense 
for a service-connected disability in excess of 21 days.  
38 C.F.R. § 4.29 (1999).  Notwithstanding that hospital 
admission was for disability not  connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  
38 C.F.R. § 4.29(b) (1999).

VA treatment records for 1995 to 1996 show that, prior to the 
veteran's hospitalization in February 1996, he was treated 
for multiple seizures, particularly after he had indulged in 
alcohol and stopped using his medications.  The treatment 
records also show occasional complaints of depression 
secondary to employment difficulties, with decreased energy, 
motivation, sleep and appetite.  The veteran denied any 
suicidal or homicidal ideation.  He stated that he would not 
drink when not depressed.  The treatment records show that 
the veteran's medications prior to his February 1996 
hospitalization consisted of Trazodone and Dilantin.

The veteran was hospitalized from February 5, 1996, to March 
3, 1996.  On admission he admitted to feeling depressed and 
tired of drinking.  He indicated that he was unable to stop 
binge drinking, and was continuing to have seizures.  He also 
felt depressed and believed that drinking was a way of 
committing suicide, although he denied any suicidal plan.  
The veteran stated that if he was not hospitalized, he would 
return to substance abuse.  The section titled "HISTORY OF 
PRESENT ILLNESS" indicates that the veteran experienced a 
seizure the day prior to the admission; there was no 
reference to the veteran's psychiatric disability, although a 
section titled "PAST PSYCHIATRIC HISTORY" noted that the 
veteran had depression secondary to substance abuse.  The 
hospital report indicates that, in light of the veteran's 
past psychiatric history, he was started on Resperidone.  
However, the veteran's psychiatric condition was described as 
stable, with no evidence of psychotic symptoms or depression.  
The hospital report indicates that following admission, the 
veteran was transferred to the Substance Abuse Treatment 
Unit, where he evidenced no psychosis or mood disorder 
symptoms.  The evaluation of cognitive functioning during 
hospitalization suggested a moderate level of clinical 
depression, but further testing was negative for any 
impairment of cognitive functioning.  The veteran attended a 
spirituality awareness group during hospitalization.  At 
discharge, the veteran was diagnosed with cocaine and alcohol 
dependence, rule out schizoaffective versus affective 
disorder with psychosis, and generalized seizure disorder.

At his April 1996 hearing, the veteran testified that he 
attended daily group therapy sessions for his psychiatric 
disability in February 1996, and that while he was 
hospitalized for his seizures at that time, he also was 
seeking treatment for his psychiatric disability.

At his October 1997 hearing, the veteran averred that he was 
hospitalized in February 1996 on account of his psychiatric 
disability.

The report of VA hospitalization for February 5, 1996, to 
March 3, 1996, clearly shows that the veteran was admitted 
following the recent occurrence of seizures and drinking 
binges.  Although the veteran also complained on admission 
that he was depressed, his psychiatric condition was 
considered stable on admission, without evidence of psychotic 
symptoms or depression.  Moreover, although the veteran was 
started on Resperidone for his psychiatric disability during 
hospitalization, this action was taken in response to a 
review of his past psychiatric history, without any 
indication that the augmentation was initiated in association 
with any current psychiatric symptoms.  Indeed, the hospital 
report clearly shows that the veteran neither exhibited nor 
was treated for any psychiatric symptoms during 
hospitalization.  Moreover, while the veteran was transferred 
to a substance abuse unit, there is no indication that he 
attended group therapy sessions for his psychiatric 
disability, the testimony of the veteran to the contrary 
notwithstanding.  Rather, the prescription of a new 
psychiatric medication is shown by the record to represent 
incidental treatment for the veteran's psychiatric 
disability, which would have otherwise been performed on an 
outpatient basis, if not for the veteran's hospitalization 
for nonservice-connected disabilities. 

In sum, the VA hospitalization report for February 5, 1996 to 
March 3, 1996, shows that the veteran was admitted for 
nonservice-connected disabilities, and that he was not 
treated for psychiatric disability other than with respect to 
the addition of a psychiatric medication to his regimen.  As 
noted above, however, the evidence on file does not reflect 
that the prescription of Resperidone was anything other than 
incidental in nature.  Accordingly, as the evidence clearly 
demonstrates that the veteran's service-connected psychiatric 
disability did not require hospital treatment for a period in 
excess of 21 days during the February to March 1996 VA 
hospitalization, a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 is not warranted.


ORDER

Entitlement to service connection for a seizure disorder, to 
include on a secondary basis, is denied.

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 due to hospitalization from February 5, 
1996, to March 3, 1996, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

